Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 3/6/2020.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 3/6/2020 and 6/8/2020 have been considered and a copy has been placed in the file.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellon (7,246,464 B2).
Castellon (7,246,464 B2) discloses a rail adjusted (see figure below) for mounting a rail (5) of a window regulator (i.e., power window device, third paragraph of background of invention) to an adjacent fixed surface (6) of a closure panel (i.e., door) 1, 13, 18 and 20];
The rail adjuster further comprises an adjuster portion (3) providing said coupled wherein the mount body (15) defines an adjustment axis and wherein operation of the adjuster portion (3) causes a change in an initial length of the rail adjuster to an adjusted length by moving the mount body (15) relative to the adjustment body (1) along the adjustment axis [Claims 2 and 14];
The adjuster portion (3) is positioned between the adjacent fixed surface (6) and the adjustment body (1) and the adjuster portion (3) providing said coupled by passing through an aperture of the adjustment body (15) in order to engage with the mount body (15) [Claims 3 and 15];
The adjuster portion (3) has threads for engaging with threads of the mount body (15) with the adjuster portion being a threaded fastener and the mount body (15) contains threads also [Claims 4, 5, 17];
Wherein the adjuster portion (3) is self-locking/resilient element (10, and 11) [Claims 6 and 10];
Wherein the fixed surface (6) is a carrier coupled to a frame of a closure panel/door and positioned on a dry side opposite a wet side with an interface accessible on the dry side thereby changing an orientation of the rail (5) relative to the carrier (6) [Claims 7, 8, and 16];
9];
The head (2) is received within a receptacle (6 and 7) [Claim 11]; and
The adjuster body (1) is integrally formed with the fixed surface (6) (see abstract, throughout the specification and figure below) [Claim 12].

    PNG
    media_image1.png
    719
    674
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellon (7,246,464 B2) in view of Pavlovic (2008/0148647 A1).
All of the elements of the instant invention are discussed in detail above except providing the adjustment mechanism on a frameless door.
Pavlovic (2008/0148647 A1) discloses a rail adjuster (see figures 3 and 4) on a frameless door (see figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to combine and a rail adjuster of Castellon (7,246,464 B2) with a frameless door as taught by Pavlovic (2008/0148647 A1) since the adjustment allows the window pane driven by a power window device for correcting errors of distortions in the door of the vehicle thereby improving sealing condition of the door assembly and vehicle.  




Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634